Citation Nr: 1403613	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-22 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and son


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 

INTRODUCTION

The Veteran had active service from August 1962 to August 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran and his son testified at a hearing before the undersigned Veterans Law Judge at the RO in April.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's combined disability rating is 70 percent, with a single disability rated 40 percent, and the Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2013).  

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2013).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he is unable to work as a result of service-connected disabilities.  Specifically, the Veteran has reported that he experiences significant pain, pain medication which includes narcotics, and difficulty concentrating as a result of his various service-connected disabilities, which limits his ability to function in a workplace setting and ultimately leads to increased irritability and an inability to maintain effective workplace relationships.  Additionally, the Veteran had reported that while he did own his own business, his wife had taken over the majority of the responsibilities as he was unable to complete his job duties as a result of the functional impairment from his service-connected disabilities.   

Service connection is in effect for a back disability, rated 40 percent; a right knee disability, rated 30 percent; a right hip disability, rated 10 percent; and a left hip disability, rated 10 percent.  The Veteran's combined rating, to include bilateral factor, is 70 percent.  Therefore, the Veteran meets the schedular criteria for consideration for a TDIU.  38 C.F.R. § 4.16 (a) (2013). 

In his claim for TDIU, the Veteran reported that he had completed two years of college.  He reported that he had been a self-employed insurance salesman since 1998.  There is no indication from the record that the Veteran ever spent any length of time working in any field other than insurance sales.  The Veteran reported that he became too disabled to work in August 1999 and that he had stopped working because of his service-connected hip, back, and knee disabilities.

At a May 2009 VA examination, the Veteran reported the various functional impairment caused by his service-connected disabilities to include significant pain and routine painful flare-ups and an inability to stand or sit for an extended period of time.  The examiner found that the Veteran's disabilities were not severe enough as to render him unemployable for sedentary work so long as he worked in an environment where he was able to move around often and not sit or stand for prolonged periods. 

The Board finds the May 2009 opinion inadequate.  The examiner did not pot provide a list of the Veteran's functional limitations and does not appear to have considered the Veteran's report of his extensive physical limitations when making a determination that the Veteran would be able to work if in a situation where he could move around often and not sit or stand for any prolonged period.  The examiner did not offer any examples of employment situations in which the accommodations described might be feasible.  Therefore, that opinion cannot serve as the basis of a denial of entitlement to compensation benefits.

At a May 2011 VA examination, the Veteran again reported his various occupational limitations with respect to the pain he experienced from his service-connected disabilities.  At that time, the Veteran was also noted to use a walker for assistance with ambulation.  The examiner did not offer an opinion regarding the Veteran's employability.  

In August 2011, the Veteran's claims file was returned to the VA Medical Center for a medical opinion.  At that time, the examiner found that the Veteran's functional limitations resulting from his service-connected disabilities would not preclude the Veteran from working in sedentary employment.  The examiner noted that while the Veteran would not be able to perform physical work, he could work a desk.  The examiner did not completely describe the Veteran's functional impairment.  

The Board finds that opinion inadequate.  The August 2011 VA examiner who provided the addendum opinion had not actually examined the Veteran.  Further, while the examiner noted that the Veteran was not precluded from sedentary employment, it does not appear that the examiner fully considered the Veteran's report of being unable to sit for long periods of time, which is an inherent requirement of sedentary employment.  Further, the examiner did not provide a list of exactly what the Veteran's functional limitations were as a result of his service-connected disabilities.  Therefore, that opinion cannot serve as the basis of a denial of compensation.  

At his April 2012 hearing, the Veteran reported that he experienced functional limitations in the form of an inability to sit for longer than five minutes at a time; inability to sit for an entire workday; inability to concentrate due to pain resulting from his service-connected disabilities and narcotic pain medication used for treatment; and an inability to maintain effective workplace relationships as a result of irritability due to chronic pain.

At the April 2012 hearing, the Veteran's son testified as to the significant impairment experienced by the Veteran due to his chronic pain such as his irritability and his inability to concentrate.  The Veteran's son also reported that his father would likely only be able to maintain employment in a situation where they hired people with handicaps and were extremely patient and admittedly, could not think of any employment which would have such relaxed criteria.  

The Board notes that the Veteran is competent to describe his functional impairment in conjunction with his ability to work.  Moreover, the Board finds the Veteran credible.  Further, the Veteran's son is competent to report the Veteran's observable symptomatology and how it affects his father's ability to work.  Moreover, the Board finds the Veteran's son credible.  Their statements regarding his limitations are persuasive evidence.

In light of the Veteran's occupational background and the functional limitations described, the Board finds that the Veteran's various service-connected disabilities are sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his background and education level.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


